      Case: 1:18-cv-08198 Document #: 1 Filed: 12/13/18 Page 1 of 7 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

REGINALD EDWARDS,          )
                           )
                Plaintiff, )                          1:18-cv-8198
                           )
     v.                    )
                           )
FIRST ADVANTAGE BACKGROUND )
SERVICES CORP.,            )
                           )
                Defendant. )

                                           COMPLAINT

       NOW COMES the plaintiff, REGINALD EDWARDS, by and through his attorneys,

SMITHMARCO, P.C., and for his complaint against FIRST ADVANTAGE BACKGROUND

SERVICES CORP., the plaintiff states as follows:


                               I.      PRELIMINARY STATEMENT

       1.      This is an action for actual and statutory damages for violations of the Fair Credit

Reporting Act, 15 U.S.C. §1681, et. seq.


                                 II.    JURISDICTION & VENUE

       2.      Jurisdiction arises under the Fair Credit Reporting Act (hereinafter “FCRA”), 15

U.S.C. §1681, et. seq., and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).


                                           III.   PARTIES

       4.      REGINALD EDWARDS, (hereinafter, “Plaintiff”) is an individual who was at all

relevant times residing in the City of Country Club Hills, County of Cook, State of Illinois.



                                                  1
       Case: 1:18-cv-08198 Document #: 1 Filed: 12/13/18 Page 2 of 7 PageID #:2



           5.    At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1681a(c).

           6.    FIRST ADVANTAGE BACKGROUND SERVICES CORP., (hereinafter,

“Defendant”), is a business entity that provides employment screening services to various third-

parties.

           7.    Defendant is registered as a corporation in the State of Illinois and has its principal

place of business located at Concourse Pkwy NE, Suite 200, Atlanta, GA 30328

           8.    At all relevant times Defendant was a “person” as that term is defined by 15 U.S.C.

§1681a(b).

           9.    At all relevant times Defendant was a “consumer reporting agency” as that term is

defined by 15 U.S.C. §1681a(f).

           10.   At all relevant times, Defendant was acting by and through its agents, servants,

and/or employees, who were acting within the course and scope of their agency or employment,

and under the direct supervision and control of Defendant.


                                        IV.     ALLEGATIONS

           11.   At all relevant times, “background reports” as alleged in this pleading are

“consumer reports” as that term is defined by 15 U.S.C. §1681a(d).

           12.   Among other things, the FCRA regulates the collection, maintenance and

disclosure of consumer credit report information by consumer reporting agencies.

           13.   Among other things, Defendant sells consumer reports to employers who wish to

screen job applicants.

           14.   Some of the consumer reports Defendant sells to employers contain information

regarding a job applicant’s criminal arrest and conviction history.



                                                   2
       Case: 1:18-cv-08198 Document #: 1 Filed: 12/13/18 Page 3 of 7 PageID #:3



       15.     When a consumer reporting agency prepares a consumer report, it is required by

the FCRA to follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.

       16.     As a consumer reporting agency, when it prepares a consumer report, Defendant is

required to follow reasonable procedures to assure maximum possible accuracy of the information

concerning the individual about whom the report relates.

       17.     On or about November 1, 2018, Plaintiff applied for a position of employment with

WALMART.

       18.     Subsequent to submitting his application of employment to WALMART, Plaintiff

had an interview with a representative from WALMART.

       19.     On or about November 1, 2018, subsequent to Plaintiff’s interview with

WALMART, WALMART offered Plaintiff a position of employment; said offer was contingent

upon Plaintiff successfully passing a background screening.

       20.     As part of its routine background check on its prospective employees, WALMART

requested that Defendant provide information regarding, among other things, the character and

general reputation of Plaintiff.

       21.     On or about November 7, 2018, Defendant prepared and sold a consumer report to

WALMART, purportedly regarding the character and general reputation of Plaintiff.

       22.     The aforementioned consumer report contained public record information that

indicated that Plaintiff had been convicted of impersonating a police officer, a felony (hereinafter

the “inaccurate information”).




                                                 3
       Case: 1:18-cv-08198 Document #: 1 Filed: 12/13/18 Page 4 of 7 PageID #:4



        23.    Despite its obligations pursuant to the FCRA, Defendant has been reporting

derogatory and inaccurate statements and information relating to Plaintiff and Plaintiff’s character

and general reputation to third parties.

        24.    Plaintiff has never been arrested, tried or convicted of the felony offense that

appeared in the background report prepared by Defendant.

        25.    Specifically, Plaintiff asserts that Defendant mismatched criminal background

history with another individual named Reginald Edwards, that he is not said individual, and that

he has never been convicted of the offenses as reported by Defendant.

        26.    The report Defendant sold to WALMART specifically notes that Defendant only

matched Plaintiff’s last name, first name and date of birth, which resulted in the erroneous

information being included in the report Defendant sold to WALMART, ostensibly pertaining to

Plaintiff.

        27.    The putative criminal conviction that Defendant reported to WALMART as

pertaining to Plaintiff had a case date of March 21, 2018 and a disposition date of October 8, 2018.

Further, the disposition of the felony conviction was noted on the report Defendant sold to

WALMART as “Guilty” and listed a sentence of “Department of Corrections 2 Years.”

        28.    Effectively, Defendant reported to WALMART that Plaintiff had been convicted

of a felony that resulted in his incarceration concurrent with the timeframe that Plaintiff had

applied for employment with WALMART.

        29.    Even a cursory review of the information that Defendant was reporting to

WALMART ostensibly about Plaintiff would have revealed the implausibility of the putative

criminal history as pertaining to Plaintiff.




                                                 4
       Case: 1:18-cv-08198 Document #: 1 Filed: 12/13/18 Page 5 of 7 PageID #:5



           30.   Notwithstanding this patent inconsistency, and notwithstanding its obligations

under the FCRA to follow reasonable procedures to assure maximum possible accuracy of the

information it reports about individuals, Defendant falsely reported to Plaintiff’s potential

employer that Plaintiff was a convicted felon.

           31.   The inaccurate information negatively reflects upon Plaintiff and Plaintiff’s

character and general reputation.

           32.   The background reports have been and continue to be disseminated to various

persons and potential employers, both known and unknown.

           33.   As of the result of the inaccurate information reported by Defendant to

WALMART, Plaintiff was not immediately offered the position of employment.

           34.   Plaintiff disputed the inaccurate information

           35.   On November 8, 2018, Plaintiff disputed the inaccurate information with Defendant

by written communication to its representatives and by following Defendant’s established

procedure for disputing consumer credit information.

           36.   Only after Plaintiff having submitted a dispute to Defendant did Defendant fulfil

its obligations and report accurate information to WALMART, which reflected that Plaintiff was

not guilty of any crimes.

           37.   The delay in reporting accurate information to WALMART caused Plaintiff

financial harm and considerable emotional distress.

           38.   Defendant failed to follow reasonable procedures to assure the maximum possible

accuracy of the information it reported about Plaintiff to WALMART and other unknown third

parties.




                                                  5
       Case: 1:18-cv-08198 Document #: 1 Filed: 12/13/18 Page 6 of 7 PageID #:6



       39.     Plaintiff has been damaged, and continues to be damaged, in the following ways:

               a. Temporary loss of employment opportunity;

               b. Emotional distress and mental anguish associated with having incorrect
                  derogatory personal information transmitted about Plaintiff to other people both
                  known and unknown;

       40.     At all times pertinent hereto, the conduct of Defendant, as well as that of its agents,

servants and/or employees, was malicious, intentional, willful, reckless, and in grossly negligent

disregard for federal and state laws and the rights of Plaintiff herein.

       41.     Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendant is liable to Plaintiff

for engaging in the following conduct:

               a. willfully and negligently failing to employ and follow reasonable procedures to
                  assure maximum possible accuracy of Plaintiff’s credit report, information and
                  file, in violation of 15 U.S.C. §1681e(b).

       42.     The conduct of Defendant was a direct and proximate cause, as well as a substantial

factor, in bringing about the injuries, damages and harm to Plaintiff that are outlined more fully

above and, as a result, Defendant is liable to Plaintiff for the full amount of statutory, actual and

punitive damages, along with the attorneys’ fees and the costs of litigation, as well as such further

relief, as may be permitted by law.

                                       V.      JURY DEMAND

       43.     Plaintiff hereby demands a trial by jury on all issues so triable.


                                    VI.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, REGINALD EDWARDS, by and through his attorneys,

respectfully prays for Judgment to be entered in favor of Plaintiff and against Defendant as follows:

               a.      All actual compensatory damages suffered;

               b.      Statutory damages of $1,000.00;



                                                  6
  Case: 1:18-cv-08198 Document #: 1 Filed: 12/13/18 Page 7 of 7 PageID #:7



          c.    Punitive damages;

          d.    Plaintiff’s attorneys’ fees and costs; and,

          e.    Any other relief deemed appropriate by this Honorable Court.




                                                       Respectfully submitted,
                                                       REGINALD EDWARDS

                                                By:     s/ David M. Marco
                                                        Attorney for Plaintiff

Dated: December 13, 2018

David M. Marco
IL Bar No. 6273315/FL Bar No. 125266
SMITHMARCO, P.C.
55 W. Monroe Street, Suite 1200
Chicago, IL 60603
Telephone: (312) 546-6539
Facsimile:    (888) 418-1277
E-Mail:       dmarco@smithmarco.com




                                           7
